DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. TW109136558, filed on 10/21/2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/16/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of Claims
The following is a Non-Final Office Action.
Claims 1-16 are considered in this Office Action. Claims 1-16 are currently pending. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter.  The claims are directed to an abstract idea without significantly more.
Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The judicial exception is not integrated into a practical application.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The eligibility analysis in support of these findings is provided below, in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”).
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the method (claims 1-5), the method (claims 6-10) and the apparatus (claim 11-16) are directed to an eligible categories of subject matter (i.e., process, machine, and article of manufacture respectively).  Thus, Step 1 is satisfied.
With respect to Step 2, and in particular Step 2A Prong One of 2019 PEG, it is next noted that the claims recite an abstract idea by reciting concepts of concepts performed in the human mind including an observation, evaluation, judgment, opinion or by a human using a pen and paper, which falls into the “mental processes” group within the enumerated groupings of abstract ideas set forth in the 2019 PEG.  It is further noted that the claims recites an abstract idea which fall into “certain methods of organizing human activity” and “mathematical concepts” groups within the enumerated groupings of abstract ideas set forth in the 2019 PEG. The use of computer/computer components to perform the abstract idea does not negate the abstractness of the claims. See MPEP 2106.04(a)(2)(III). The limitations reciting the abstract idea are highlighted in italics and the limitation directed to additional elements highlighted in bold, as set forth in exemplary claim 16, are:  An apparatus for peer-to-peer energy sharing based on reinforcement learning, comprising: a connection device, configured to connect a coordinator device, wherein the coordinator device is configured to manage a plurality of user devices in an energy-sharing region and the 5apparatus for peer-to-peer energy sharing; a storage device, configured to store a computer program; and a processor, coupled to the connection device and the storage device, and configured to load and execute the computer program for: defining a plurality of power states according to at least one of electricity 10information of the apparatus for peer-to-peer energy sharing, an internal electricity price of the energy-sharing region, and global trading information received from the coordinator device, predicting trading electricity in a future time slot according to the electricity information, and estimating electricity costs of the trading electricity arranged under each of the power states to generate a reinforcement learning table, wherein the global trading information is obtained by 15the coordinator device integrating trading electricity uploaded by each of the user devices; building a planning model by using the global trading information and updating the planning model by using incremental implementation; estimating electricity costs of trading electricity in a plurality of future time slots arranged under each of the power states in a simulated environment generated by the planning 20model and updating the reinforcement learning table by using at least one of the electricity costs and a federated reinforcement learning table until the estimated electricity costs converge to a predetermined interval, wherein the federated reinforcement learning table is obtained by the coordinator device integrating reinforcement learning tables uploaded by each of the user devices; and  predicting trading electricity suitable to be arranged under a current power state by -23-File: 101800usf using the reinforcement learning table and uploading the trading electricity to the coordinator device for trading.  Claims 1 and 6 recite substantially the same limitation as claim 16 and therefore subject to the same rationale.  
With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application.  The additional elements are directed to an apparatus for peer-to-peer energy sharing based on reinforcement learning, a connection device, configured to connect a coordinator device, wherein the coordinator device is configured to manage a plurality of user devices in an energy-sharing region and the 5apparatus for peer-to-peer energy sharing; a storage device, configured to store a computer program; and a processor, coupled to the connection device and the storage device, and configured to load and execute the computer program to implement the abstract idea.  However, these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Furthermore, these elements have been fully considered, however they are directed to the use of generic computing elements (Applicant’s Specification figure 2 and paragraphs 0018-0020 describe  high level general purpose computer) to perform the abstract idea, which is not sufficient to amount to a practical application (as noted in the 2019 PEG) and is tantamount to simply saying “apply it” using a general purpose computer, which merely serves to tie the abstract idea to a particular technological environment (computer based operating environment) by using the computer as a tool to perform the abstract idea, which is not sufficient to amount to particular application.  
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional limitations are directed to: an apparatus for peer-to-peer energy sharing based on reinforcement learning, a connection device, configured to connect a coordinator device, wherein the coordinator device is configured to manage a plurality of user devices in an energy-sharing region and the 5apparatus for peer-to-peer energy sharing; a storage device, configured to store a computer program; and a processor, coupled to the connection device and the storage device, and configured to load and execute the computer program.  These elements have been considered, but merely serve to tie the invention to a particular operating environment (i.e., computer-based implementation), though at a very high level of generality and without imposing meaningful limitation on the scope of the claim.  In addition, Applicant’s Specification (figure 2 and paragraphs 0018-0020) describes generic off-the-shelf computer-based elements for implementing the claimed invention, and which does not amount to significantly more than the abstract idea, which is not enough to transform an abstract idea into eligible subject matter.  Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the invention merely serves to tie the abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible, as noted at pg. 74624 of Federal Register/Vol. 79, No. 241, citing Alice, which in turn cites Mayo.  
In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements integrate the abstract idea into a practical application.  Their collective functions merely provide conventional computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself.
The dependent claims have been fully considered as well, however, similar to the finding for claims above, these claims are similarly directed to the abstract idea of mental processes, certain method of organizing human activity, and mathematical concepts, without integrating it into a practical application and with, at most, a general purpose computer that serves to tie the idea to a particular technological environment, which does not add significantly more to the claims.  The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.  Accordingly, the subject matter encompassed by the dependent claims fails to amount to significantly more than the abstract idea.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Tohru Watanabe (US 2019/0130423 A1, hereinafter “Watanabe”) in view of Alain P. Steven (US 2015/0278968 A1, hereinafter “Steven”).
Claim 1
Watanabe teaches:
A method for peer-to-peer energy sharing based on reinforcement learning adapted to determine trading … by a designated user device among a plurality of user devices in an energy-sharing region, the method comprising: uploading trading electricity in a future time slot predicted according to electricity information of the designated user device to a coordinator device in the energy-sharing region and receiving global trading information obtained by the coordinator device integrating trading electricity uploaded by each user device ([0191] sales income derived from supplying demand by using a time interval-differentiated fee unit price for each demand category and a power usage value. Demand categories' are units of classification for demand. Where the demand included in ‘demand categories’ is concerned, any attribute such as the contract type, industry type, demand location, and demand generation period constitute the same demand. Information for each demand category is stored in a demand category table 1621. The demand category table 1621 stores, for example, attributes common to the demand category, time interval-differentiated fee unit prices, and power usage values (time interval-differentiated usage amounts and contract maximums), for each of the demand categories. [0192] The earnings prediction spread calculation unit 1612 compares power usage volumes (demand) for predetermined periods of the demand categories (for example, one day, one week, one month, three months, one year), market contract prices, and earnings for each of a plurality of future volume estimation time series relating to supply volumes (sales income and supply costs (costs required for supply)). The ‘future volume’ is the future power usage volume estimated by the future volume estimation unit 10, the contract price, and supply volume from power sources and markets. The future volume includes future values for the fee unit price when the fee unit price for each demand category is autogenerated. The estimated future volume may be at least one of the demand, contract price, and supply volume. The demand category table 1621 stores a plurality of future volume estimation time series for each demand category, for example. A plurality of future volume estimation time series for each demand category can be grasped from this table 1621. [0224] describes the use of reinforcement learning); 
defining a plurality of power states according to the global trading information, the electricity information, and an internal electricity price of the energy-sharing region and estimating electricity costs of the trading electricity arranged under each of the power states to generate a reinforcement learning table ([0192] The earnings prediction spread calculation unit 1612 compares power usage volumes (demand) for predetermined periods of the demand categories (for example, one day, one week, one month, three months, one year), market contract prices, and earnings for each of a plurality of future volume estimation time series relating to supply volumes (sales income and supply costs (costs required for supply)). The ‘future volume’ is the future power usage volume estimated by the future volume estimation unit 10, the contract price, and supply volume from power sources and markets. The future volume includes future values for the fee unit price when the fee unit price for each demand category is autogenerated. The estimated future volume may be at least one of the demand, contract price, and supply volume. The demand category table 1621 stores a plurality of future volume estimation time series for each demand category, for example. A plurality of future volume estimation time series for each demand category can be grasped from this table 1621. [0224] describes the use of reinforcement learning); 
building a planning model by using the global trading information and updating the planning model by using incremental implementation([0192] The ‘future volume’ is the future power usage volume estimated by the future volume estimation unit 10, the contract price, and supply volume from power sources and markets. The future volume includes future values for the fee unit price when the fee unit price for each demand category is autogenerated. The estimated future volume may be at least one of the demand, contract price, and supply volume. The demand category table 1621 stores a plurality of future volume estimation time series for each demand category, for example. A plurality of future volume estimation time series for each demand category can be grasped from this table 1621. [0109] further teaches  a feasible solution obtained as trading in each 30-minute time frame, the ratios of an in-house contract generator, power generation in a 4-hour block, 30 minutes of power generation in the previous day's trading, 30 minutes of power generation in pre-market trading (incremental implementation))); 
estimating electricity costs of trading electricity in a plurality of future time slots arranged under each of the power states in a simulated environment generated by the planning model to update the reinforcement learning table until the estimated electricity costs converge to a predetermined interval([0122] Future volume estimates are each updated by reflecting the fact that ‘there is an increase in market price due to the supply of renewable energy from sunlight decreasing and wholesalers for whom a supply capability surplus has been diminished reducing sell bids for the 30-minute spot price, and there is an increase in the market price variance value owing to an increased frequency of occurrence of a phenomenon whereby there is a larger buy position in the wholesale market and the generation of market segmentation due to confusion over power flow resulting from an increased deviation in power generation locations. [0126] Furthermore, update processing is performed so that, when an estimate for the trade price of a certain client is lower than the trade price pertaining to the cumulative trading volume of all trades, the trading volume assigned to the client is increased, and when the estimate for the trade price of a certain client is higher, the trading volume assigned to the client is reduced. [0224] describes the use of reinforcement learning); 
and predicting trading electricity suitable to be arranged under a current power state by using the reinforcement learning table and uploading the trading electricity to the coordinator device for trading ((FIG. 23: information part 2201) The results of processing to classify the collected demand time series data by demand category are output (the ‘consumer grouping’ display portion in the top left). (FIG. 27: information part 2205) The fee menu in (3) above displays fee menu names and fee unit prices (basic fee and metered rate fee) as subscription conditions (the ‘fee menu display’ display portion in the top right of the screen). Among the fee unit prices, unit prices which are different for each time interval (time zone-differentiated unit prices for the metered rate fee) are displayed as a graph in which time zones are plotted on the horizontal axis and unit price values are plotted on the vertical axis).
While Watanabe teaches power information used in calculation prediction and estimation model as described above, it does not explicitly teach the power type is electricity, however analogous art Steven teaches:
electricity information ([0253] describes part of the energy management system is to monitor and/or process information about the operation of the energy assets 116 of data center sites 110. [0225] Energy assets 116 may be any configuration of one or more energy usage assets, one or more energy storage assets, one or more energy generation assets, one or more renewable energy assets, and any combinations thereof. [0029] he mathematical model for energy asset(s) may be predicated on some degree of essentially real-time or near real-time feedback (e.g., from one or more control systems actually controlling the modeled energy asset(s)), which feedback may represent actual electricity use).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Watanabe with Steven to include electricity information as part of the prediction model, because it will provide improved efficiency and accuracy of prediction trading electricity suitable to be arranged under a current power state.
Claim 2 
Watanabe teaches:
The method according to claim 1, wherein the step of updating the reinforcement learning table comprises: selecting an optimal solution of the trading electricity based on a specific probability and randomly selecting other solutions of the trading electricity based on a remaining probability to update the reinforcement learning table ([0106] a portfolio whose assets are taken to be power generation volumes agreed with a client power plant, and market-traded power commodities is planned. Here, an effective frontier (an effective, optimal portfolio, also called the efficient frontier) is a feasible portfolio which satisfies three conditions: (1) can be realized by satisfying supply volume constraints such as generator capacity and the physical constraints of the operation such as startup and shutdown time intervals, a minimum stoppage time interval and a minimum operating time interval, (2) a portfolio for which the evaluation value of the period earnings amount is maximum, and 3) the period earnings amount obtained is equal to or more than the period earnings amount of a portfolio with a smaller risk evaluation value. [0109] Pf1 represents one portfolio in which, by means of a feasible solution obtained as trading in each 30-minute time frame, the ratios of an in-house contract generator, power generation in a 4-hour block, 30 minutes of power generation in the previous day's trading, 30 minutes of power generation in pre-market trading, and managed reserve funds, of the total supply volume in one day, are held in the ratios 6:1:1:1:1. Similarly, Pf2 has one day's managed funds assigned in the ratios 4:3:1:1:1, Pf3 in the ratios 1:6:1:1:1, and Pf4 in the ratios 1:2:2:4:1).  

Claim 4
While Watanabe teaches [0120] changes in the market-related future volume estimation amount arise because of the generation of a market price drop due to ‘the supply of renewable energy from sunlight increasing and wholesalers for whom a supply capability surplus has been generated bringing about an increase in sell bids in 30-minute commodity pre-market trading for steam power generation, and because there is an increase in the market price variance value due to an increase in bids on renewable energy which is highly weather-dependent.’ Based on the estimation amounts pertaining to the new market, the portfolio which satisfies the condition qualifying a portfolio as an effective frontier portfolio, it does not explicitly teach the following, however analogous art Steven teaches:
The method according to claim 1, wherein the electricity information comprises generated electricity, consumed electricity, and stored electricity ([0253] describes part of the energy management system is to monitor and/or process information about the operation of the energy assets 116 of data center sites 110. [0225] Energy assets 116 may be any configuration of one or more energy usage assets, one or more energy storage assets, one or more energy generation assets, one or more renewable energy assets, and any combinations thereof. [0029] he mathematical model for energy asset(s) may be predicated on some degree of essentially real-time or near real-time feedback (e.g., from one or more control systems actually controlling the modeled energy asset(s)), which feedback may represent actual electricity use).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Watanabe with Steven to include electricity information such as generated electricity, consumed electricity, and stored electricity as part of the prediction model, because it will provide improved efficiency and accuracy of prediction trading electricity suitable to be arranged under a current power state.

Claim 5
Watanabe teaches:
The method according to claim 1, wherein after the step of predicting the trading electricity suitable to be arranged under the current power state by using the reinforcement learning table and uploading the trading electricity to the coordinator device for trading, the method further comprises: estimating electricity costs of the trading electricity arranged under the current power state in the simulated environment generated by the planning model to update the reinforcement learning table ([0200] The category-differentiated supply cost calculation unit 1711 calculates demand category-differentiated supply costs (calculates, for example, the product of a period unit price, which is obtained by using the supply volume to find the weighted average of the supply unit prices of each of the supply sources being used at each time, and the demand value at each time of the demand category, and totaling these products in predetermined periods). [0204] The demand category-differentiated predicted earnings spread calculation unit 1716 compares, by demand category, earnings for each of a plurality of future scenarios (for example, time interval transitions for demand, markets, and weather).).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe in view of Steven, as applied in claim 1, and further in view of Deryl K. Brown (US 2009/00663367 A1, hereinafter “Brown”).
Claim 3
While Watanabe teaches [0120] changes in the market-related future volume estimation amount arise because of the generation of a market price drop due to ‘the supply of renewable energy from sunlight increasing and wholesalers for whom a supply capability surplus has been generated bringing about an increase in sell bids in 30-minute commodity pre-market trading for steam power generation, and because there is an increase in the market price variance value due to an increase in bids on renewable energy which is highly weather-dependent.’ Based on the estimation amounts pertaining to the new market, the portfolio which satisfies the condition qualifying a portfolio as an effective frontier portfolio, it does not explicitly teach the following, however analogous art Brown teaches:
The method according to claim 1, wherein the trading electricity comprises purchased electricity or sold electricity, and the global trading information comprises a sum of electricity sales and a sum of electricity purchases of all of the user devices ([0023]  pricing engine 242 and a portal 240, wherein the portal 240 may receive customer information 202 from a sales associate 228. The customer information 202 may include usage information 264 or may be used to obtain the usage information from a customer usage information system 210. Based on the usage information 264, pricing engine 242 may forecast (at 284) the usage for the customer for a period of time, for example, up to a maximum contract term or for another period of time. This forecast 284 may be stored for the customer and used in future pricing calculations. Based at least in part on the forecast 284 and the cost of goods sold data (COGS) 230, which may be obtained periodically from the energy wholesaler 224. [0031] The usage history 206 is one or more files that contain information related to the past energy demands of a customer. ).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Watanabe and Steven with Brown to include the trading electricity comprises purchased electricity or sold electricity, and the global trading information comprises a sum of electricity sales and a sum of electricity purchases of all of the user devices, because it will provide improved efficiency and accuracy of prediction trading electricity suitable to be arranged under a current power state.

Claim 6-10 and 11, 12, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe in view of Steven in view of Chetan Nadiger (NPL “Federated Reinforcement Learning for Fast Personalization”, published 2019, hereinafter “Nadiger”).
Claim 11/6:
Watanabe teaches:
An apparatus for peer-to-peer energy sharing based on reinforcement learning, comprising: a connection device, configured to connect a coordinator device, wherein the coordinator device is configured to manage a plurality of user devices in an energy-sharing region and the 5apparatus for peer-to-peer energy sharing; a storage device, configured to store a computer program; and a processor, coupled to the connection device and the storage device, and configured to load and execute the computer program for:  ([0075]-[0080], [0082] describe management apparatus. Storage device (memory), The management apparatus may comprise an interface unit, a storage unit and a processor unit which is connected to the interface unit and storage unit. The action by the computer of the management apparatus to ‘display display information’ could also be an action to display display information on a display device that a computer comprises, or the computer could also transmit display information to the display computer (in the latter case, the display information is displayed by the display computer). Moreover, the functions of the management apparatus may be provided as a result of a computer system which comprises one or more computers (a cloud computing structure, for example) executing one or more computer programs (may be provided as a type of cloud computing service, for example) ) and estimating electricity costs of the trading electricity arranged under each of the power states to generate a reinforcement learning table, wherein the global trading information is obtained by 15the coordinator device integrating trading electricity uploaded by each of the user devices([0191] sales income derived from supplying demand by using a time interval-differentiated fee unit price for each demand category and a power usage value. Demand categories' are units of classification for demand. Where the demand included in ‘demand categories’ is concerned, any attribute such as the contract type, industry type, demand location, and demand generation period constitute the same demand. Information for each demand category is stored in a demand category table 1621. The demand category table 1621 stores, for example, attributes common to the demand category, time interval-differentiated fee unit prices, and power usage values (time interval-differentiated usage amounts and contract maximums), for each of the demand categories. [0192] The earnings prediction spread calculation unit 1612 compares power usage volumes (demand) for predetermined periods of the demand categories (for example, one day, one week, one month, three months, one year), market contract prices, and earnings for each of a plurality of future volume estimation time series relating to supply volumes (sales income and supply costs (costs required for supply)). The ‘future volume’ is the future power usage volume estimated by the future volume estimation unit 10, the contract price, and supply volume from power sources and markets. The future volume includes future values for the fee unit price when the fee unit price for each demand category is autogenerated. The estimated future volume may be at least one of the demand, contract price, and supply volume. The demand category table 1621 stores a plurality of future volume estimation time series for each demand category, for example. A plurality of future volume estimation time series for each demand category can be grasped from this table 1621. [0224] describes the use of reinforcement learning); 
defining a plurality of power states according to at least one of electricity 10information of the apparatus for peer-to-peer energy sharing, an internal electricity price of the energy-sharing region, and global trading information received from the coordinator device, predicting trading electricity in a future time slot according to the electricity information ([0192] The earnings prediction spread calculation unit 1612 compares power usage volumes (demand) for predetermined periods of the demand categories (for example, one day, one week, one month, three months, one year), market contract prices, and earnings for each of a plurality of future volume estimation time series relating to supply volumes (sales income and supply costs (costs required for supply)). The ‘future volume’ is the future power usage volume estimated by the future volume estimation unit 10, the contract price, and supply volume from power sources and markets. The future volume includes future values for the fee unit price when the fee unit price for each demand category is autogenerated. The estimated future volume may be at least one of the demand, contract price, and supply volume. The demand category table 1621 stores a plurality of future volume estimation time series for each demand category, for example. A plurality of future volume estimation time series for each demand category can be grasped from this table 1621); 
building a planning model by using the global trading information and updating the planning model by using incremental implementation ([0192] The ‘future volume’ is the future power usage volume estimated by the future volume estimation unit 10, the contract price, and supply volume from power sources and markets. The future volume includes future values for the fee unit price when the fee unit price for each demand category is autogenerated. The estimated future volume may be at least one of the demand, contract price, and supply volume. The demand category table 1621 stores a plurality of future volume estimation time series for each demand category, for example. A plurality of future volume estimation time series for each demand category can be grasped from this table 1621. [0109] further teaches a feasible solution obtained as trading in each 30-minute time frame, the ratios of an in-house contract generator, power generation in a 4-hour block, 30 minutes of power generation in the previous day's trading, 30 minutes of power generation in pre-market trading)); 
estimating electricity costs of trading electricity in a plurality of future time slots arranged under each of the power states in a simulated environment generated by the planning 20model and updating the reinforcement learning table by using at least one of the electricity costs and a (data table) until the estimated electricity costs converge to a predetermined interval, wherein the (data table) is obtained by the coordinator device integrating reinforcement learning tables uploaded by each of the user devices; l([0122] Future volume estimates are each updated by reflecting the fact that ‘there is an increase in market price due to the supply of renewable energy from sunlight decreasing and wholesalers for whom a supply capability surplus has been diminished reducing sell bids for the 30-minute spot price, and there is an increase in the market price variance value owing to an increased frequency of occurrence of a phenomenon whereby there is a larger buy position in the wholesale market and the generation of market segmentation due to confusion over power flow resulting from an increased deviation in power generation locations. [0126] Furthermore, update processing is performed so that, when an estimate for the trade price of a certain client is lower than the trade price pertaining to the cumulative trading volume of all trades, the trading volume assigned to the client is increased, and when the estimate for the trade price of a certain client is higher, the trading volume assigned to the client is reduced. [0224] describes the use of reinforcement learning); 
and predicting trading electricity suitable to be arranged under a current power state by -23-File: 101800usf using the reinforcement learning table and uploading the trading electricity to the coordinator device for trading ((FIG. 23: information part 2201) The results of processing to classify the collected demand time series data by demand category are output (the ‘consumer grouping’ display portion in the top left). (FIG. 27: information part 2205) The fee menu in (3) above displays fee menu names and fee unit prices (basic fee and metered rate fee) as subscription conditions (the ‘fee menu display’ display portion in the top right of the screen). Among the fee unit prices, unit prices which are different for each time interval (time zone-differentiated unit prices for the metered rate fee) are displayed as a graph in which time zones are plotted on the horizontal axis and unit price values are plotted on the vertical axis).
While Watanabe teaches power information used in calculation prediction and estimation model as described above, it does not explicitly teach the power type is electricity, however analogous art Steven teaches:
electricity information ([0253] describes part of the energy management system is to monitor and/or process information about the operation of the energy assets 116 of data center sites 110. [0225] Energy assets 116 may be any configuration of one or more energy usage assets, one or more energy storage assets, one or more energy generation assets, one or more renewable energy assets, and any combinations thereof. [0029] he mathematical model for energy asset(s) may be predicated on some degree of essentially real-time or near real-time feedback (e.g., from one or more control systems actually controlling the modeled energy asset(s)), which feedback may represent actual electricity use).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Watanabe with Steven to include electricity information as part of the prediction model, because it will provide improved efficiency and accuracy of prediction trading electricity suitable to be arranged under a current power state.
While Watanabe teaches the use of predicting trading electricity suitable to be arranged under a current power state by -23-File: 101800usfusing the reinforcement learning table and uploading the trading electricity to the coordinator device for trading, it does not explicitly teach the use of federated reinforcement learning, however analogous art in the field of machine learning, Nadiger teaches:
Federated reinforcement table (ABSTRACT, pages 125-127 discloses the use of federated learning algorithm in data analysis).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Watanabe with Nadiger to include federated reinforcement table in their estimation and predication, because it will provide improved efficiency and accuracy of prediction and estimation analysis.

Claim 7/12  
Watanabe teaches:
The method according to claim 1, wherein the step of updating the reinforcement learning table comprises: selecting an optimal solution of the trading electricity based on a specific probability and randomly selecting other solutions of the trading electricity based on a remaining probability to update the reinforcement learning table ([0106] a portfolio whose assets are taken to be power generation volumes agreed with a client power plant, and market-traded power commodities is planned. Here, an effective frontier (an effective, optimal portfolio, also called the efficient frontier) is a feasible portfolio which satisfies three conditions: (1) can be realized by satisfying supply volume constraints such as generator capacity and the physical constraints of the operation such as startup and shutdown time intervals, a minimum stoppage time interval and a minimum operating time interval, (2) a portfolio for which the evaluation value of the period earnings amount is maximum, and 3) the period earnings amount obtained is equal to or more than the period earnings amount of a portfolio with a smaller risk evaluation value. [0109] Pf1 represents one portfolio in which, by means of a feasible solution obtained as trading in each 30-minute time frame, the ratios of an in-house contract generator, power generation in a 4-hour block, 30 minutes of power generation in the previous day's trading, 30 minutes of power generation in pre-market trading, and managed reserve funds, of the total supply volume in one day, are held in the ratios 6:1:1:1:1. Similarly, Pf2 has one day's managed funds assigned in the ratios 4:3:1:1:1, Pf3 in the ratios 1:6:1:1:1, and Pf4 in the ratios 1:2:2:4:1).  

Claim 8/14
While Watanabe teaches the use of predicting trading electricity suitable to be arranged under a current power state by -23-File: 101800usfusing the reinforcement learning table ([0224])and uploading the trading electricity to the coordinator device for trading, it does not explicitly teach the use of federated reinforcement learning, however analogous art in the field of machine learning, Nadiger teaches:
The method according to claim 6, wherein the federated reinforcement learning table is an average of the reinforcement learning table of the user device (ABSTRACT, pages 125-127 discloses the use of federated learning algorithm in data analysis, while page 125 describes the technique of take an average of model associated with data received from user (client) as part of the Federated learning setup, “”Basically, the global model is built by maked a weighted average of all received client models..”).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Watanabe with Nadiger to include federated reinforcement table in their estimation and predication by taking an average of the reinforcement learning table, because it will provide improved efficiency and accuracy of prediction and estimation analysis.

Claim 9/15
While Watanabe teaches [0120] changes in the market-related future volume estimation amount arise because of the generation of a market price drop due to ‘the supply of renewable energy from sunlight increasing and wholesalers for whom a supply capability surplus has been generated bringing about an increase in sell bids in 30-minute commodity pre-market trading for steam power generation, and because there is an increase in the market price variance value due to an increase in bids on renewable energy which is highly weather-dependent.’ Based on the estimation amounts pertaining to the new market, the portfolio which satisfies the condition qualifying a portfolio as an effective frontier portfolio, it does not explicitly teach the following, however analogous art Steven teaches:
The method according to claim 6, wherein the electricity information comprises generated electricity, consumed electricity, and stored electricity ([0253] describes part of the energy management system is to monitor and/or process information about the operation of the energy assets 116 of data center sites 110. [0225] Energy assets 116 may be any configuration of one or more energy usage assets, one or more energy storage assets, one or more energy generation assets, one or more renewable energy assets, and any combinations thereof. [0029] he mathematical model for energy asset(s) may be predicated on some degree of essentially real-time or near real-time feedback (e.g., from one or more control systems actually controlling the modeled energy asset(s)), which feedback may represent actual electricity use).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of  Watanabe and Nadiger with Steven to include electricity information such as generated electricity, consumed electricity, and stored electricity as part of the prediction model, because it will provide improved efficiency and accuracy of prediction trading electricity suitable to be arranged under a current power state.

Claim 10/16
Watanabe teaches:
The method according to claim 6, wherein after the step of predicting the trading 20electricity suitable to be arranged under the current power state by using the reinforcement learning table and uploading the trading electricity to the coordinator device for trading, the method further comprises: estimating electricity costs of the trading electricity arranged under the current power state in the simulated environment generated by the planning model and updating the reinforcement  learning table by using the electricity costs and the [data model] table ([0200] The category-differentiated supply cost calculation unit 1711 calculates demand category-differentiated supply costs (calculates, for example, the product of a period unit price, which is obtained by using the supply volume to find the weighted average of the supply unit prices of each of the supply sources being used at each time, and the demand value at each time of the demand category, and totaling these products in predetermined periods). [0204] The demand category-differentiated predicted earnings spread calculation unit 1716 compares, by demand category, earnings for each of a plurality of future scenarios (for example, time interval transitions for demand, markets, and weather).).
While Watanabe teaches uses predicting trading electricity suitable to be arranged under a current power state by -23-File: 101800usfusing the reinforcement learning table and uploading the trading electricity to the coordinator device for trading, it does not explicitly teach the use of federated reinforcement learning, however analogous art in the field of machine learning, Nadiger teaches:
Federated reinforcement table (ABSTRACT, pages 125-127 discloses the use of federated learning algorithm in data analysis).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Watanabe and Steven with Nadiger to include federated reinforcement table in their estimation and predication, because it will provide improved efficiency and accuracy of prediction and estimation analysis.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe in view of Steven in view of Nadiger, as applied in claim 11, and further in view of Brown.
Claim 13  
While Watanabe teaches [0120] changes in the market-related future volume estimation amount arise because of the generation of a market price drop due to ‘the supply of renewable energy from sunlight increasing and wholesalers for whom a supply capability surplus has been generated bringing about an increase in sell bids in 30-minute commodity pre-market trading for steam power generation, and because there is an increase in the market price variance value due to an increase in bids on renewable energy which is highly weather-dependent.’ Based on the estimation amounts pertaining to the new market, the portfolio which satisfies the condition qualifying a portfolio as an effective frontier portfolio, it does not explicitly teach the following, however analogous art Brown teaches:
The apparatus for peer-to-peer energy sharing according to claim 11, wherein the trading electricity comprises purchased electricity or sold electricity, and the global trading information comprises a sum of electricity sales and a sum of electricity purchases of all of the 10user devices ([0023]  pricing engine 242 and a portal 240, wherein the portal 240 may receive customer information 202 from a sales associate 228. The customer information 202 may include usage information 264 or may be used to obtain the usage information from a customer usage information system 210. Based on the usage information 264, pricing engine 242 may forecast (at 284) the usage for the customer for a period of time, for example, up to a maximum contract term or for another period of time. This forecast 284 may be stored for the customer and used in future pricing calculations. Based at least in part on the forecast 284 and the cost of goods sold data (COGS) 230, which may be obtained periodically from the energy wholesaler 224. [0031] The usage history 206 is one or more files that contain information related to the past energy demands of a customer. ).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Watanabe, Steven, and Nadiger with Brown to include the trading electricity comprises purchased electricity or sold electricity, and the global trading information comprises a sum of electricity sales and a sum of electricity purchases of all of the user devices, because it will provide improved efficiency and accuracy of prediction trading electricity suitable to be arranged under a current power state.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 9465772 B2
Calculating device, calculating system, and computer product
Taniguchi; Tsuyoshi et al.
US 20020107773 A1
Electronic transaction environment provision method involves allocating winning bid to customers according to their respective order volumes for product/service
ABDOU H M
US 20140351014 A1
PROPERTY VALUATION INCLUDING ENERGY USAGE
Lopez; Teresa


Any inquiry concerning this communication or earlier communications from the examiner should be directed to REHAM K ABOUZAHRA whose telephone number is (571)272-0419. The examiner can normally be reached M-F 7:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571) 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REHAM K ABOUZAHRA/Examiner, Art Unit 3683

/TIMOTHY PADOT/Primary Examiner, Art Unit 3683